Case 1:19-mc-00105-RM Document 28 Filed 12/27/19 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Miscellaneous Action No. 19-mc-00105-RM

UNITED STATES DEPARTMENT OF JUSTICE, DRUG ENFORCEMENT
ADMINISTRATION,
       Petitioner,
v.
STATE OF COLORADO BOARD OF PHARMACY,
PATTY SALAZAR, EXECUTIVE DIRECTOR OF THE COLORADO DEPARTMENT OF
REGULATORY AGENCIES, and
APPRISS INC.,
       Respondents.


                      APPRISS INC.’S RESPONSE TO COLORADO’S
                        MOTION FOR EVIDENTIARY HEARING

       Respondent Appriss Inc. hereby submits this Response to the Motion for Evidentiary

Hearing (the “Motion”) (ECF No. 20) filed by Respondents State of Colorado Board of Pharmacy

and Patty Salazar, in her official capacity as Executive Director of the Colorado Department of

Regulatory Agencies (“State Respondents”).

       In their Motion, State Respondents request an evidentiary hearing for two primary stated

purposes: (1) to cross-examine the affirmative testimony proffered by Petitioner United States

Department of Justice, Drug Enforcement Administration (“DEA”) via affidavit in its original

Petition (ECF No. 1); and (2) to permit the DEA to cross-examine the State Respondents’ witnesses

whose affidavits have been proffered in its Opposition Brief (ECF No. 18).

       Based on Appriss’ understanding that neither party is seeking discovery or testimony from

Appriss, Appriss does not oppose the request for an evidentiary hearing. Barring an order to the
Case 1:19-mc-00105-RM Document 28 Filed 12/27/19 USDC Colorado Page 2 of 3




contrary, if the Court wishes to proceed with an evidentiary hearing, Appriss intends to appear and

participate through counsel.1

       Appriss views this dispute as primarily being a matter between the DEA and the State

Respondents. Appriss is prepared to comply with any Court Orders and has attempted not to

needlessly complicate or raise procedural objections that might slow down the resolution of the

dispute on the merits. (See Appriss’ Response to the Petition, ECF No. 17).

       Respectfully submitted this 27th day of December, 2019.

                                                 FROST BROWN TODD LLC

                                                 s/ Thomas C. Gleason
                                                 Cory J. Skolnick
                                                 Thomas C. Gleason
                                                 400 W. Market St., Suite 3200
                                                 Louisville, KY 40202
                                                 Telephone: 502-589-5400
                                                 Fax: 502-581-1087
                                                 Email: cskolnick@fbtlaw.com
                                                 Email: tgleason@fbtlaw.com

                                                 Counsel for Respondent Appriss Inc.




1
  Appriss’s corporate headquarters are located in Louisville, Kentucky. Appriss reserves the right
to lodge appropriate objections if either party seeks to require testimony or personal attendance of
an Appriss representative during an evidentiary hearing.


                                                 2
Case 1:19-mc-00105-RM Document 28 Filed 12/27/19 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

I hereby certify that on this 27th day of December, 2019 I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notification of such filing to the
following email addresses:


         Kevin Thomas Traskos
         Kevin.Traskos@usdoj.gov

         David Z. Moskowitz
         david.moskowitz@usdoj.gov

         Christopher P. Beall
         Christopher.Beall@coag.gov

         Krista F. Batchelder
         krista.batchelder@coag.gov

         Pamela Davis Jackson
         pam.jackson@coag.gov



                                                            /s/ Thomas C. Gleason
                                                            Cory J. Skolnick
                                                            Thomas C. Gleason
                                                            FROST BROWN TODD LLC
                                                            400 W. Market St., 28th Floor
                                                            Louisville, KY 40202
                                                            Telephone: 502-589-5400
                                                            Fax: 502-581-1087
                                                            Email: cskolnick@fbtlaw.com
                                                            Email: tgleason@fbtlaw.com

                                                            Counsel for Respondent Appriss Inc.




0010751.0726728 4839-1008-6319




                                                3
